Case: 14-51177      Document: 00513092281         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51177
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff – Appellee
v.

STEVEN FRITZ, also known as Stephen Fritz, also known as Steve Fritz;
CAROL FRITZ, also known as Caroline Fritz,

                                                 Defendants - Appellants




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-550


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The United States sought to collect unpaid federal income tax liabilities
owed by Steven Fritz. After a series of thorough opinions, the district court
granted summary judgment in favor of the government.                       Fritz appeals,
challenging not the substance of the tax assessment, but the jurisdiction of the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-51177        Document: 00513092281           Page: 2      Date Filed: 06/24/2015



                                         No. 14-51177
federal court, the due process he was provided, and several other ancillary
objections. 1 We affirm.
                                                I.
       The magistrate judge managing this litigation ably set out the
background. In brief, the United States “brought this suit seeking, among
other things, to reduce Defendant Steven Fritz’s 2000-2003 tax assessments to
judgment and to foreclose on its federal tax liens against him.” 2 The district
court found Fritz liable. 3 Fritz timely appeals.
                                               II.
                              A. Subject Matter Jurisdiction
       Fritz first argues that the district court lacked subject-matter
jurisdiction. It did not. This dispute is brought by the federal government and
arises under the federal tax laws: it is settled beyond dispute that the federal
courts have the power to resolve such cases. 4




       1  Only Steven Fritz, acting pro se, has filed a brief. Carol Fritz has not signed Mr.
Fritz’s brief, nor filed one of her own. Because “in federal court a party can represent himself
or be represented by an attorney, but cannot be represented by a nonlawyer,” Gonzales v.
Wyatt, 157 F.3d 1016, 1021 (5th Cir. 1998), his arguments cannot be used to support any
claims she might have.
        2 United States v. Fritz, No. SA-12-CA-550, 2014 WL 5514381, at *1 (W.D. Tex. Sept.

10, 2014) (Bemporad, M.J.).
        3 United States v. Fritz, No. SA-12-CA-550, 2014 WL 5525220, at *2 (W.D. Tex. Oct.

2, 2014) (Biery, C.J.).
        4 See, e.g., 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all

civil actions arising under the . . . laws . . . of the United States.”); Id. § 1340 (“The district
courts shall have original jurisdiction of any civil action arising under any Act of Congress
providing for internal revenue . . . .”); Id. § 1345 (“Except as otherwise provided by Act of
Congress, the district courts shall have original jurisdiction of all civil actions, suits or
proceedings commenced by the United States, or by any agency or officer thereof expressly
authorized to sue by Act of Congress.”); 26 U.S.C. § 7403(a) (“In any case where there has
been a refusal or neglect to pay any tax, or to discharge any liability in respect thereof,
whether or not levy has been made, the Attorney General or his delegate, at the request of
the Secretary, may direct a civil action to be filed in a district court of the United States to
enforce the lien of the United States . . . .”).
                                                2
     Case: 14-51177       Document: 00513092281         Page: 3     Date Filed: 06/24/2015



                                       No. 14-51177
       In his brief, Fritz appears to argue that the United States must make a
sworn statement attesting to the above facts in order for the court to exercise
jurisdiction. He offers no relevant authority for such a statement, and we
decline to impute such a requirement. 5
                                B. Personal Jurisdiction
       Next, Fritz argues that the district court lacked personal jurisdiction
over him. Again, it did not. Fritz was served process at an address in La
Vernia, Texas.       Under Federal Rule of Civil Procedure 4(k), “[s]erving a
summons . . . establishes personal jurisdiction over a defendant . . . who is
subject to the jurisdiction of a court of general jurisdiction in the state where
the district court is located.” 6 The jurisdiction of Texas state courts, in turn,
extends to the limits of the Due Process Clause of the Fourteenth Amendment, 7
and it is long-established that the Constitution is not offended if a state
exercises jurisdiction over a resident defendant. 8
                                      C. Jury Claim
       Fritz also claims that the court has denied him a right to a jury trial
under the Seventh Amendment. The district court, however, granted summary
judgment in favor of the government (a decision Fritz does not challenge), and
as we have long held:
       The function of a jury is to try the material facts; where no such
       facts are in dispute, there is no occasion for jury trial. Thus the
       right to trial by jury does not prevent a court from granting


       5  We have held that the party seeking federal jurisdiction may be required to prove
jurisdictional facts, such as the adequacy of the amount in controversy in a diversity case.
See, e.g., Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). We have never –
nor has any other court, to the best of our knowledge – required the United States
government to prove that it is, in fact, the United States government.
        6 Fed. R. Civ. P. 4(k)(1)(A).
        7 Gonzalez v. Bank of Am. Ins. Servs., Inc., 454 F. App’x 295, 299-300 (5th Cir. 2011)

(unpublished).
        8 See, e.g., Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16

(1984).
                                              3
    Case: 14-51177         Document: 00513092281          Page: 4     Date Filed: 06/24/2015



                                        No. 14-51177
        summary judgment. When the district court properly entered
        summary judgment dismissing his claim, appellant’s demand for a
        jury trial became moot. 9
                          D. Fair Debt Collection Practices Act
        Fritz next argues that the federal government acted as a debt collector
in violation of the Fair Debt Collection Practices Act (“FDCPA”). 10                       His
argument is largely incoherent, but in any event, it fails. Federal government
officers and employees are explicitly exempted from the FDCPA’s definition of
“debt collectors.” 11
                                         E. Recusal
        Finally, Fritz posits that Chief Judge Biery ought be recused. He does
not appear to have moved for recusal below, and “[r]equests for recusal raised
for the first time on appeal are generally rejected as untimely.” 12 We do so
here.
                                              III.
        Any remaining arguments are equally without merit. We affirm the
judgment of the district court.




        9 Plaisance v. Phelps, 845 F.2d 107, 108 (5th Cir. 1988) (internal citations omitted).
        10 15 U.S.C. § 1692a et seq.
        11 Id. § 1692a(6)(C).
        12 Andradei v. Chojnacki, 338 F.3d 448, 454 (5th Cir. 2013).

                                               4